Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2016

                                       No. 04-16-00207-CV

                         Antonio JIMENEZ and Mary Louise Jimenez,
                                       Appellants

                                                 v.

                                       Carlos GONGORA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-02692
                        Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
        Appellant’s brief in this appeal was due October 3, 2016. Neither the brief nor a motion
for extension of time has been filed. We order appellants Antonio Jimenez and Mary Louise
Jimenez to file, by October 21, 2016, their appellant’s brief and a written response reasonably
explaining their failure to timely file the brief. If appellants fail to file a brief and the written
response by the date ordered, we will dismiss the appeal for want of prosecution. See TEX. R.
APP. P. 38.8(a).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court